Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDEMENT 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. George L Fountain on March, 7, 2021 to amend claim 17 as follows:

17. (Currently Amended) A data and power communication cable, comprising: 
a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a first power signal from the first device; 
a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; 
a second galvanic-isolating device comprising a charge pump configured to charge a shunt capacitor based on the first power signal to generate a galvanic-isolated power signal; 
a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal to the second device and receive a second power signal from the second device; 
and a set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector.
Reasons for Allowance
Claims 1-21 are allowed.
The following is a further examiner’s statement of reasons for allowance claims 1 and similar claims 17 and 20:
Regarding claim 1 (and claims 17 and 20), the prior arts of record fails to a data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a power signal from the first device; a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal, wherein the second galvanic-isolating device comprises a charge pump configured to charge a shunt capacitor based on the power signal to generate the galvanic-isolated power signal; a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal and the galvanic-isolated power signal to the second device; a first set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector; and a second set of one or more communication mediums configured to route the power signal or the galvanic-isolated power signal from the first connector to the second connector.

The closest prior art of reference taught by the inventor Kn (US 2018/0343763) generally teaches a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal (Fig. 2, first galvanic device 228) and a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal (Fig. 2, second galvanic device 226; paragraph [0036], lines 12-15).

Jiang (US 2013/0077640) generally teaches a data and power communication cable (Fig. 4, cable 400), comprising: a first connector configured to mate with a corresponding connector of a first device (Fig. 4, connector 410), wherein the first connector is configured to receive a data signal (Fig. 4, data signals D1-D3) and a power signal from the first device (Fig. 4, power signal PWR); a first generating device configured to generate an output data signal based on the input data signal (Fig. 4, generating device 412 for high speed data and 416 for low speed data; paragraph [0069], lines 1-5); a second connector configured to mate with a corresponding connector of a second device (Fig. 4, connector 440), wherein the second connector is configured to provide the received data and power signal to the second device (Fig. 4, outputs D1-D3 from 442); a first set of one or more communication mediums configured to route the data signal from the first connector to the second connector (Fig. 4, mediums 422-428 and 434); and a second set of one or more communication mediums configured to route the power signal from the first connector to the second connector (Fig. 4, medium 432).  

However neither of these references alone or in combination teach the features highlighted below: 
a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal, wherein the second galvanic-isolating device comprises a charge pump configured to charge a shunt capacitor based on the power signal to generate the galvanic-isolated power signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637     

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637